Citation Nr: 0015132	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-08 571A	)	DATE
	)
	)


THE ISSUE


Whether there was clear and unmistakable error in the March 
11, 1998, Board decision, which denied a claim of entitlement 
to service connection for the cause of the veteran's death.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran who died in May 1996, had active service from 
December 1940 to October 1945 and from September 1950 to 
February 1951.

This matter comes before the Board from a May 1998 motion 
from the appellant for revision or reversal on the grounds 
of clear and unmistakable error (CUE) of an March 1998 Board 
decision that denied service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  In a March 11, 1998, decision the Board denied 
entitlement to service connection for the cause of the 
veteran's death, finding that the appellant's claim was not 
well grounded.

2.  The appellant has alleged that service connection should 
have been granted as the evidence supported the claim; and 
specifically, that the evidence showed that the veteran's 
service-connected back disability caused or contributed to 
his death.  


CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error 
in the March 11, 1998, Board decision in failing to grant a 
claim for entitlement to service connection for the cause of 
the veteran's death fails to meet the threshold pleading 
requirements for revision of the Board decision on grounds 
of clear and unmistakable error.  38 U.S.C.A. § 7111 (West 
Supp. 1999); 38 C.F.R. §§ 20.1403, 1404 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On March 11, 1998, the Board issued a decision that denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  In May 1998, the 
appellant filed a motion for reconsideration of the March 
1998 Board decision which was subsequently denied in August 
1998.  However, the appellant was also informed at that time 
that her correspondence would also be considered as a 
request for revision of the March 1998 Board decision on the 
grounds of CUE.  In March 1999, the Board notified the 
appellant that, it would not consider her motion for 
reconsideration as a motion for CUE unless she affirmatively 
replied within 60 days.  A response was received from the 
appellant in April 1999, confirming the appellant's intent 
to have her earlier correspondence considered as a CUE 
motion.  The appellant submitted an additional written 
statement stating her contentions in December 1999.  
Thereafter, the Board forwarded a copy of the appellant's 
CUE motion to her representative and provided an opportunity 
to file a response.  After review of the claims folder, the 
representative submitted a written brief, dated May 2000, in 
support of the appellant's motion for revision of the 
Board's decision of 
March 11, 1998.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's March 1998 decision contains CUE.  That 
determination found that the appellant had failed to present 
any competent medical evidence tending to show that a 
service-connected disability was either the principal or a 
contributory cause of death.  Thus, the Board held that the 
claim for service connection for the cause of the veteran's 
death was not well grounded; and therefore, was denied.

In her May 1998 motion and additional statement dated 
December 1999, the moving party essentially argued that the 
Board erred in that the evidence of record did establish 
that the veteran's service-connected disability caused a 
fall in which the veteran broke his hip and that the broken 
hip led to pneumonia, and that the pneumonia caused the 
veteran's death.  Such an allegation does not constitute a 
valid claim of CUE.  As stated by the Court, for CUE to 
exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this respect, the appellant has raised a generic 
allegation of error concerning the March 1998 Board decision, 
but not necessarily the discrete issue of CUE.  The veteran 
has alleged that the March 1998 decision was the product of 
error essentially because the decision failed to find that 
the evidence, as she claimed, demonstrated a relationship 
between the veteran's service-connected disability, and his 
death.  This argument represents a clear-cut example of 
disagreement as to how the evidence was interpreted and 
evaluated, and as such cannot constitute a basis for a 
finding of CUE. See 38 C.F.R. § 20.1403(d)(3); see also 
Luallen, supra.

Thus, after careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error either of fact or law, in the 
March 11, 1998, decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is denied.



ORDER

The motion for revision of the March 11, 1998, Board decision 
on the grounds of CUE is denied.



		
	CONSTANCE B. TOBIAS
Member, Board of Veterans' Appeals


 



